Case 1:20-cv-00045-MJT-ZJH Document 72 Filed 03/26/21 Page 1 of 3 PageID #: 849




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

  ALVIN C. ALLEN JR,                             §
  PLAINTIFF,                                     §            CASE NO. 1:20-CV-00045
                                                 §
  v.                                             §            JUDGE MICHAEL TRUNCALE
                                                 §
  TREVOR ZINK, BRIAN WHITESIDE,                  §
  AUTOFICIO, LLC, KAPEXIA, LLC,                  §
  DEFENDANTS.                                    §


              ORDER ADOPTING REPORT AND RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE

        This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

 all pretrial matters. The court has received and considered the report and recommendation of the

 magistrate judge, which recommends dismissing pro se Plaintiff Alvin C. Allen Jr.’s (“Allen”)

 case for a lack of standing. Doc. No. 67. Allen filed timely objections to the report and

 recommendation. Doc. No. 68. Defendants Brian Whiteside and Autoficio, LLC responded to

 Allen’s objections. Doc. No. 71.

        A party who files timely, written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo determination of those findings or recommendations to

 which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3). The

 court has conducted a de novo review of the magistrate judge’s report and recommendation and

 has carefully considered Allen’s objections. The court finds that the magistrate judge’s findings

 and conclusions of law are correct, and that Allen’s objections are without merit.

        The magistrate judge explained multiple times why Allen lacks standing. See Doc. No. 62,

 66, 67. To summarize, Allen is the President and majority shareholder of Cimble Corporation.

 Through multiple versions of his complaint, Allen has alleged that the Defendants defrauded him
Case 1:20-cv-00045-MJT-ZJH Document 72 Filed 03/26/21 Page 2 of 3 PageID #: 850




 and misled him into entering the corporation into a bad deal that ultimately resulted in the

 company’s failure. See generally Doc. No. 1, 6, 22, 55. When Allen signed the Share Purchase

 Agreement, he signed as President of Cimble Corporation. Original Compl., Ex. 16. 1 Thus, any

 causes of action that may have arisen out of the transaction belong to Cimble Corp. Further, Cimble

 Corp. would recover any damages resulting from such claims. Allen is trying to assert those claims

 pro se, but it is axiomatic that corporations cannot appear in federal court without counsel. See,

 e.g., Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02 (1993); Sw. Express Co. v. Interstate

 Com. Comm’n, 670 F.2d 53, 55 (5th Cir. 1982).

         Whether Cimble Corp. is the correct plaintiff, or Allen is proceeding as the representative

 shareholder in a derivative suit, the Plaintiff must be represented by an attorney. See Lowe v. Eltan,

 B.V., No. 9:05-CV-38, 2013 WL 1196536, at *6 (E.D. Tex. Feb. 21, 2013) (“Because a corporation

 may not appear before the court except through an attorney, the representative shareholder likewise

 cannot appear without an attorney in a derivative suit.”). The magistrate judge provided Allen with

 multiple opportunities to retain counsel. Allen was allotted forty-five days, and was warned twice

 that if he did not retain counsel, his case might be dismissed. Doc. No. 62, 66. Despite having

 ample time to retain counsel, Allen has not done so. Therefore, Allen lacks standing because he

 cannot represent Cimble Corp. pro se.

         To circumvent this issue, Allen argues that his claims are not derivative. In his objections

 to the report and recommendation, Allen insists that he somehow suffered personally from the

 Defendants’ alleged fraud. See Doc. No. 68 at 3-5. But his objections lack merit. If the Defendants




         1
            The first paragraph of the Share Purchase and Option Agreement clearly states that the agreement is “by
 and among Cimble Corp., a Texas ‘S’ corporation (the ‘Company’) and, Kapexia, LLC, a California Limited
 Liability Company (the ‘Purchaser’).”
Case 1:20-cv-00045-MJT-ZJH Document 72 Filed 03/26/21 Page 3 of 3 PageID #: 851




 defrauded him, as he alleges, they must have induced him into doing something to his detriment,2

 and the only subsequent action he identifies is entering the corporation into the Share Purchase

 Agreement. Allen’s objection that “[t]he injury was directed to plaintiff Allen alone, not Cimble”

 is flatly contradicted by his allegation that the Defendants’ “[o]missions and false representations

 . . . induced him into agreeing to their valuation, price, and sale terms for Cimble Corp.” Id. at 3-

 4. Furthermore, Allen fails to allege that he suffered a concrete injury that is not incidental to the

 injury he suffered as a shareholder. See Lowe, 2013 WL 1196536, at *7 (“An individual cause of

 action would exist only if the injury to the shareholder were personal to the shareholder and not

 incidental to an injury to the corporation.”). Allen’s claims belong to Cimble Corp., and Allen

 cannot pursue them without counsel. “When a corporation is unrepresented by counsel, the court

 may properly dismiss its claims.” Lowe, 2013 WL 1196536, at *8.

         It is, therefore, ORDERED that Allen’s objections (Doc. No. 68) are OVERRULED; the

 magistrate judge’s Report and Recommendation (Doc. No. 67) is ADOPTED. Accordingly, the

 above case is DISMISSED WITHOUT PREJUDICE with each party to bear its own costs of

 court. The Clerk is directed to close the case and deny all pending motions as moot.

         THIS IS A FINAL JUDGMENT.

                                            SIGNED this 26th day of March, 2021.




                                                                               ____________________________
                                                                               Michael J. Truncale
                                                                               United States District Judge




         2
            Under Texas Law, one of the elements of fraud is detrimental reliance—that the plaintiff actually and
 justifiably relied upon the misrepresentation to his detriment. See JPMorgan Chase Bank, N.A. v. Orca Assets G.P.,
 LLC, 546 S.W.3d 648, 653-54 (Tex. 2018).
